Exhibit 10.42

SECOND AMENDMENT TO LEASE

This Second Amendment to Lease (the “Second Amendment”) is made effective and
entered into on the 7th day of February, 2020 by and between Oxmoor Holdings,
LLC, an Alabama limited liability company (“Landlord”), and Organogenesis Inc.,
a Delaware corporation (“Tenant”). Capitalized terms used but not otherwise
defined herein shall have the meaning given to them in the Lease.

WHEREAS, Landlord and NuTech Medical Inc. entered into that certain Lease
Agreement dated as of January 2014, as amended by that certain First Amendment
to Lease, dated as of March 23, 2018 (as so amended, the “Lease”) wherein
Landlord leased to Tenant that certain office building located at 2641 Rocky
Ridge Lane, Birmingham, Jefferson County, Alabama; and

WHEREAS, Landlord and Tenant desire to amend certain terms of the Lease on the
terms herein set forth.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and in the Lease, Landlord and Tenant hereby agree to amend the Lease as
follows:

 

1.

Notices. Section 17.2 of the Lease is hereby amended by replacing the address
opposite the words “To Landlord” with the following:

“Oxmoor Holdings LLC

600 Luckie Drive, Suite 424

Birmingham AL 35223”

 

2.

Extension. Pursuant to Section 3.2 of the Lease, Landlord is hereby notified
that Tenant is extending the term of the Lease by one (1) year. The Lease shall
be extended to, and shall terminate on, December 31, 2021.

 

3.

Miscellaneous. This Second Amendment is the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Second
Amendment may be amended only by an agreement in writing, signed by the parties
hereto. This Second Amendment may be executed in counterparts, each of which
shall be deemed to be an original, but such counterparts when taken together
shall constitute one instrument. Except as amended and/or modified by this
Second Amendment, the Lease is hereby ratified and confirmed and all other terms
of the Lease shall remain in full force and effect. Whether or not specifically
amended by this Second Amendment, all of the terms and provisions of the Lease
are hereby amended to the extent necessary to give effect to the purpose and
intent of this Second Amendment.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed as of the date first above written.

 

LANDLORD: OXMOOR HOLDINGS, LLC, an Alabama limited liability company By:   /s/
Judy S. Horton Name:   Judy S. Horton Title:   Manager

 

TENANT: ORGANOGENESIS INC., a Delaware corporation By:   /s/ Patrick Bilbo Name:
  Patrick Bilbo Title:   COO